                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                          ANDERSON / GREENWOOD DIVISION


Charles Spearman,                             )           C.A. No. 8:21-1462-HMH
                                              )
                       Plaintiff,             )
                                              )            OPINION & ORDER
               vs.                            )
                                              )
Ethicon Endo-Surgery, Inc, Ethicon            )
Endo-Surgery, LLC,                            )
                                              )
                       Defendant.             )



       Defendant Ethicon Endo-Surgery, LLC is hereby ordered to inform the court of the

citizenship of all of its members for the purpose of determining whether the requirements of

federal subject matter jurisdiction are satisfied. See 28 U.S.C. § 1332; Gen. Tech. Applications,

Inc. v. Exro Ltda, 388 F.3d 114, 120 (4th Cir. 2004). Ethicon Endo-Surgery, LLC is ordered to

respond within ten (10) days of the date of this order.

       IT IS SO ORDERED.


                                              s/Henry M. Herlong, Jr.
                                              Senior United States District Judge

Greenville, South Carolina
June 23, 2021
